828 F.2d 18Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory PIERCE, a/k/a Shavat, Defendant-Appellant.
No. 87-7028
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided August 18, 1987.

Gregory Pierce, appellant pro se.
Kenneth E. Melson, Assistant U.S. Attorney, for appellee.
Before PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
On January 10, 1986, Gregory F. Pierce was sentenced to one year in prison, for a violation of 18 U.S.C. Sec. 1029(a)(1).  On December 10, 1987, Pierce filed a Notice of Motion and Motion For Reduction of Sentence, pursuant to Fed.  R. Crim.  P. 35.  The district court denied the motion because it was not filed within 120 days of the date of imposition of sentence as required by Rule 35(b).  Pierce appeals the denial of the motion.  We affirm.


2
Rule 35(b), Fed.  R. Crim.  P., states in pertinent part:  'a motion to reduce a sentence may be made . . . within 120 days after the sentence is imposed . . ..'  While the court does not lose jurisdiction to decide a timely-filed motion after 120 days, timely filing is a prerequisite to the court's jurisdiction.  See, e.g., United States v. Stollings, 516 F.2d 1287 (4th Cir. 1975).  Thus, Pierce's failure to file a timely motion stripped the district court of the power to act upon his request.


3
Accordingly, as the dispositive issues have been decided authoritatively, we dispense with oral argument and affirm the judgment below.


4
AFFIRMED.